OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2010 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: For the first 6 months of 2010, the Schwartz Value Fund (the “Fund”) had a total return of -2.8% compared to –5.0% for the Dow Jones Industrial Average, -6.7% for the S&P 500 Index, and -2.0% for the Russell 2000 Index. Fund holdings which had the biggest positive impact on performance included Nintendo Company Ltd. (Video Game Hardware & Software), Berkshire Hathaway, Inc. (Diversified Holding Company), SPDR Gold Trust (ETF), Meadowbrook Insurance Group, Inc. (Specialty P&C Insurance), Varian Medical Systems, Inc. (Medical Equipment), and Rockwell Collins, Inc. (Aerospace & Defense). Holdings which had the biggest negative impact on performance included: Pfizer, Inc. (Pharmaceuticals), Exxon Mobil Corporation (Energy), Federated Investors, Inc. (Investment Management), and Microsoft Corporation (Software). There were a number of portfolio changes made during the first 6 months, as the heightened stock market volatility allowed us to dispose of securities we considered to be fully valued and replace them with securities of companies we believe to be undervalued. As such, positions liquidated because their shares met our price objective included Boeing Co., Kinetic Concepts, Inc., Peabody Energy Corporation, Rockwell Collins, Inc., Stryker Corporation, and Teradata Corporation. New holdings for the Fund include Brown & Brown, Inc. (Insurance Brokerage), The Chubb Corporation (Insurance), H&R Block, Inc. (Tax Preparation), The Western Union Company (Money Transfer & Payment Services), and Wolverine World Wide, Inc. (Footwear). In searching for suitable investments for the Fund, we continue to find attractively priced stocks among the high-quality, mega-cap companies. This segment of the market appears to be offering some exceptional bargains. With lots of analyst coverage, these big company stocks have historically been efficiently priced and were therefore not bargains. But in our view they are currently being ignored in the marketplace, as individuals appear to have largely abandoned equities, and many institutional investors have recently focused on smaller, riskier companies. The bottom line is – the big caps are currently cheap in our opinion. Therefore, we’ve been adding to positions in several large, growing, superbly-run, blue-chip companies selling at their lowest valuation in years. Examples include Exxon Mobil (forward PE 9x), Johnson & Johnson (12x), Microsoft (11x), Pfizer (7x), and Wal-Mart Stores, Inc. (12x). In managing the portfolio, we strive to be contrarian investors because it is impossible to buy popular stocks at bargain prices. (When they are popular, their prices are typically high). We’re always on the lookout for companies that are out of favor due to a temporary problem or clouded outlook, and thus have depressed share prices. A company fitting the bill currently is H&R Block, Inc. The country’s largest tax preparer, H&R Block has a long history of profits, high margins, excess cash flow which has enabled share repurchases, and dividend increases. Trading for less than 10x earnings, 1 the stock is currently depressed, owing to the weak labor markets, a slow tax-filing season and recent departure of the CEO. But with strong free cash flow, a rock solid balance sheet (more cash than debt) and a dividend yield of 4.0%+, the downside risk in H&R Block appears limited, and the upside could be substantial. Such is the case with many of our portfolio holdings. Thanks for being a shareholder of the Schwartz Value Fund. With best regards, George P. Schwartz, CFA Timothy S. Schwartz, CFA Co-Portfolio Manager Co-Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current through the most recent month end, is available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS June 30, 2010 (Unaudited) Shares Company Market Value % of Net Assets 31,033 Exxon Mobil Corporation 5.5% 182,700 Unico American Corporation 5.4% 45,000 Nintendo Company Ltd. - ADR 5.2% 13,100 SPDR Gold Trust 5.0% 45,000 Sysco Corporation 4.0% 55,000 Microsoft Corporation 3.9% 140,000 Meadowbrook Insurance Group, Inc. 3.8% 10 Berkshire Hathaway, Inc. - Class A 3.8% 53,400 Federated Investors, Inc. - Class B 3.5% 20,000 Lancaster Colony Corporation 3.3% ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary 10.8% Consumer Staples 13.3% Energy 12.2% Financials 32.3% Health Care 6.4% Industrials 0.5% Information Technology 10.1% Telecommunication Services 1.4% Exchange-Traded Funds 6.3% Cash Equivalents, Other Assets and Liabilities 6.7% 100.0% 3 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 87.0% Shares Market Value Consumer Discretionary — 10.8% Consumer Products — 5.2% Nintendo Company Ltd. - ADR $ Diversified Consumer Services — 2.5% Education Management Corporation * Strayer Education, Inc. Weight Watchers International, Inc. Specialty Retail — 1.3% Signet Jewelers Ltd. * Textiles, Apparel & Luxury Goods — 1.8% K-Swiss, Inc. - Class A * Weyco Group, Inc. Wolverine World Wide, Inc. Consumer Staples — 13.3% Beverages — 0.8% Coca-Cola Company (The) Food & Staples Retailing — 7.6% Kroger Company (The) Sysco Corporation Wal-Mart Stores, Inc. Food Products — 4.9% Lancaster Colony Corporation Nestlé S.A. - ADR Energy — 12.2% Energy Equipment & Services — 6.2% Atwood Oceanics, Inc. * Ensco PLC - ADR Halliburton Company Nabors Industries Ltd. * National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. Rowan Companies, Inc. * Schlumberger Ltd. Oil, Gas & Consumable Fuels — 6.0% Exxon Mobil Corporation Rosetta Resources, Inc. * 4 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 87.0% (Continued) Shares Market Value Financials — 32.3% Capital Markets — 5.6% Federated Investors, Inc. - Class B $ Investment Technology Group, Inc. * Diversified Financial Services — 8.4% Dun & Bradstreet Corporation (The) H&R Block, Inc. Morningstar, Inc. * PICO Holdings, Inc. * Western Union Company (The) Insurance — 18.3% Alleghany Corporation * Berkshire Hathaway, Inc. - Class A * 10 Brown & Brown, Inc. Chubb Corporation (The) Markel Corporation * Meadowbrook Insurance Group, Inc. Unico American Corporation * Health Care — 6.4% Health Care Equipment & Supplies — 1.6% Varian Medical Systems, Inc. * Pharmaceuticals — 4.8% Johnson & Johnson Pfizer, Inc. Industrials — 0.5% Aerospace & Defense — 0.5% Sparton Corporation * Information Technology — 10.1% Electronic Equipment, Instruments & Components — 1.9% Ingram Micro, Inc. - Class A * IT Services — 4.3% Accenture PLC - Class A Automatic Data Processing, Inc. Software — 3.9% Microsoft Corporation 5 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 87.0% (Continued) Shares Market Value Telecommunication Services — 1.4% Diversified Telecommunication Services — 1.4% CenturyLink, Inc. $ Verizon Communications, Inc. Total Common Stocks (Cost $24,468,232) $ EXCHANGE-TRADED FUNDS — 6.3% Shares Market Value iShares Barclays TIPS Bond Fund $ SPDR Gold Trust * Total Exchange-Traded Funds (Cost $1,581,009) $ OPEN-END FUNDS — 0.0% Shares Market Value Sequoia Fund (Cost $7,909) 61 $ MONEY MARKET FUNDS — 6.7% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.02% (a) $ Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (a) Total Money Market Funds (Cost $2,128,704) $ Total Investments at Market Value — 100.0% (Cost $28,185,854) $ Liabilities in Excess of Other Assets — (0.0%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of June 30, 2010. See notes to financial statements. 6 SCHWARTZ VALUE FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) ASSETS Investments, at market value (cost of $28,185,854) (Note 1) $ Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 2) Payable to administrator (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See notes to financial statements. 7 SCHWARTZ VALUE FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2010 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $3,153) $ EXPENSES Investment advisory fees (Note 2) Administration, accounting and transfer agent fees (Note 2) Trustees’ fees and expenses Legal and audit fees Registration fees Custodian and bank service fees Printing of shareholder reports Postage and supplies Insurance expense Compliance service fees and expenses (Note 2) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS/(LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/(depreciation) on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See notes to financial statements. 8 SCHWARTZ VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010(Unaudited) Year Ended December 31, 2009 FROM OPERATIONS Net investment income/(loss) $ $ ) Net realized gains/(losses) from security transactions ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See notes to financial statements. 9 SCHWARTZ VALUE FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended June 30, 2010 (Unaudited) Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Year Ended Dec. 31, Net asset value at beginning of period $ Income/(loss) from investment operations: Net investment income/(loss) ) )(a) ) ) Net realized and unrealized gains/ (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income — — ) — — — From net realized gains on investments — — )(a) Total distributions — — ) Net asset value at end of period $ Total return (b) (2.8% )(c) 34.8% (35.9%
